DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 and 37 and claims dependent thereon rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 32 recites the limitation "the activity sensor." There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the activity sensor." There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the heart rate detector." There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Regarding Claim 25 the claim(s) is directed to the abstract idea of identifying a start of an activity by the user using motion, monitoring the motion to identify an end of the activity responsive to detecting the start of the activity, and determining a heart rate recovery of the user substantially in real-time based on heart rate data detected at specified intervals during a period of time after the end of the activity, which are steps in a mental process.
This judicial exception is not integrated into a practical application because:
-	The claims fail to outline an improvement to the technical field.
-	The claims fail to apply the judicial exception to effect a particular treatment.
-	The claims fail to apply the judicial exception with a particular machine. 
-	The claims fail to effect a transformation or reduction of a particular article to a different state or thing. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because detecting heart rate of the user and detecting motion of the user are insignificant extrasolution data gathering activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they seem to merely generally link the use of the judicial exception to a particular technological environment.
Furthermore, wearable systems, heart rate detectors, and activity sensors are general fields of use and processors are generic computer elements used to perform generic computer functions and don’t add significantly more and are well-understood, routine, and previously known to the industry. 
None of these limitations, considered as an ordered combination provide eligibility because the claim taken as a whole, does not amount to significantly more than the underlying abstract idea of monitoring motion and heart rate to evaluate heart rate recovery and does not purport to improve the functioning of the signal processing, or to improve any other technology or technical field. Use of a generic signal processing does not amount to significantly more than the abstract idea itself. 
Dependent claims 26-31 also do not add significantly more to the exception as they merely additional mental steps and details to the previously outlined mental steps.
Regarding Claim 32 the claim(s) is directed to the abstract idea of identifying a start of an activity by the user using motion, monitoring the motion to identify an end of the activity responsive to detecting the start of the activity, and determining a heart rate recovery of the user substantially in real-time based on heart rate data detected at specified intervals during a period of time after the end of the activity, which are steps in a mental process.
This judicial exception is not integrated into a practical application because:
-	The claims fail to outline an improvement to the technical field.
-	The claims fail to apply the judicial exception to effect a particular treatment.
-	The claims fail to apply the judicial exception with a particular machine. 
-	The claims fail to effect a transformation or reduction of a particular article to a different state or thing. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because detecting heart rate of the user and detecting motion of the user are insignificant extrasolution data gathering activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they seem to merely generally link the use of the judicial exception to a particular technological environment.
Furthermore, heart rate detectors and activity sensors are general fields of use and processors are generic computer elements used to perform generic computer functions and don’t add significantly more and are well-understood, routine, and previously known to the industry. 
None of these limitations, considered as an ordered combination provide eligibility because the claim taken as a whole, does not amount to significantly more than the underlying abstract idea of monitoring motion and heart rate to evaluate heart rate recovery and does not purport to improve the functioning of the signal processing, or to improve any other technology or technical field. Use of a generic signal processing does not amount to significantly more than the abstract idea itself. 
Dependent claims 33-36 also do not add significantly more to the exception as they merely additional mental steps and details to the previously outlined mental steps.
Regarding Claim 37, the claim(s) is directed to the abstract idea of identifying a start of an activity by the user using motion, monitoring the motion to identify an end of the activity responsive to detecting the start of the activity, and determining a heart rate recovery of the user substantially in real-time based on heart rate data detected at specified intervals during a period of time after the end of the activity, which are steps in a mental process.
This judicial exception is not integrated into a practical application because:
-	The claims fail to outline an improvement to the technical field.
-	The claims fail to apply the judicial exception to effect a particular treatment.
-	The claims fail to apply the judicial exception with a particular machine. 
-	The claims fail to effect a transformation or reduction of a particular article to a different state or thing. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because detecting heart rate of the user and detecting motion of the user are insignificant extrasolution data gathering activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they seem to merely generally link the use of the judicial exception to a particular technological environment.
Furthermore, heart rate detectors and activity sensors are general fields of use.
None of these limitations, considered as an ordered combination provide eligibility because the claim taken as a whole, does not amount to significantly more than the underlying abstract idea of monitoring motion and heart rate to evaluate heart rate recovery and does not purport to improve the functioning of the signal processing, or to improve any other technology or technical field. Use of a generic signal processing does not amount to significantly more than the abstract idea itself. 
Dependent claims 38-44 also do not add significantly more to the exception as they merely additional mental steps and details to the previously outlined mental steps.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 25-30, 32-35, 37-38, 40-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell et al (US 2011/0257542) (“Russell”) as noted in Applicant IDS dated 8/02/2019.
Regarding Claim 25, Russell teaches a wearable device (Abstract, [0018]), comprising: 
a heart rate detector configured to detect heart rate data of a user ([0018] “The device measures heart rate, breathing rate, temperature, activity and posture, is battery powered and worn around the chest (e.g., via a strap).”); 
an activity sensor configured to detect motion of the user ([0018] “The device measures heart rate, breathing rate, temperature, activity and posture, is battery powered and worn around the chest (e.g., via a strap).”); and 
a processor ([0018] “The BioHarness includes a Bluetooth wireless transceiver, processor, and internal memory.”) configured to: 
identify a start of an activity by the user using the motion detected by the activity sensor (Figs. 1-2, [0030] identify a start of activity by exertion, [0024] exertion may be detection by motion); 
monitor, responsive to detecting the start of the activity, the motion detected by the activity sensor to identify an end of the activity (Figs. 1-2, [0031] identify activity by exertion and identify if below a low exertion threshold, [0024] exertion may be detection by motion); and 
determine a heart rate recovery of the user substantially in real-time based on heart rate data detected (Figs. 1-2, [0032]-[0033], [0042] determined substantially in real time) at specified intervals by the heart rate detector during a period of time after the end of the activity ([0032]-[0033] Fig. 2, period of time of heart rate detection is T3 to T4 after a low exertion is determined at T2, the specified intervals after the end of activity is T2 to T3 and T2 to T4, [0021] performed multiple times for the T4s of “thirty seconds, one minute, five minutes, and ten minutes after activity stops.”), and wherein the heart rate data detected at each of the specified intervals is an individual heart rate data sample (Fig. 2, heart rates detected over curve are individual data samples).
Regarding Claim 26, Russell teaches the wearable device of claim 25, wherein the processor is further configured to: 
determine an activity level of the user using the motion detected by the activity sensor (See Claim 25 Rejection); 
wherein the start of the activity is identified responsive to the activity level being greater than an activity threshold; and 
wherein the end of the activity is identified responsive to the activity level decreasing below the activity threshold (Fig. 2, [0030] active time period starts at T1 when above exertion high threshold and ends at T2 when below exertion high threshold).  
Regarding Claim 27, Russell teaches the wearable device of claim 26, wherein the activity threshold comprises at least one of a magnitude of the motion detected by the activity sensor and a duration of the motion detected by the activity sensor ([0024] “Various measures of exertion can be used such as activity in vector magnitude units, heart rate, breathing rate, activity level (how fast running, swimming, or jumping, etc.), body temperature, speed, power, altitude and/or a distance covered (e.g., walked, run). Thus, the algorithm can use one or more of these to trigger processing of data to determine when the person is above an exertion trigger level…” magnitude of motion envisioned as activity threshold).
Regarding Claim 28, Russell teaches the wearable device of claim 25, wherein the processor is further configured to: 
analyze the period of time after the end of the activity to determine if the period of time is a recovery period ([0031]-[0032], Figs. 1-2, determines if exertion level is below exertion low threshold before rest and continues below exertion low threshold from T3 to T4); 
wherein the heart rate recovery is determined responsive to the period of time after the end of the activity being a recovery period ([0033], Figs. 1-2).  
Regarding Claim 29, Russell teaches the wearable device of claim 28, wherein the processor is further configured to: determine if the period of time after the end of the activity is a recovery period responsive to a length of time between the start of the activity and the end of the activity being greater than a threshold ([0031] exertion must last longer than the difference between T1 and T2 to enable a recovery evaluation for T4).
Regarding Claim 30, Russell teaches the wearable device of claim 28, wherein the processor is further configured to: determine if the period of time after the end of the activity is a recovery period responsive to a length of the period of time after the end of the activity (Fig. 2, [0032] T3 to T4), where the activity level is below an activity level threshold, being greater than a duration threshold (Fig. 2, [0032] exertion low threshold being the activity level threshold, the  duration threshold being the difference between T3 to T4).  

Regarding Claim 32, Russell teaches a system (Abstract, [0018]), comprising: 
a heart rate detector configured to detect heart rate data of a user ([0018] “The device measures heart rate, breathing rate, temperature, activity and posture, is battery powered and worn around the chest (e.g., via a strap).”); and 
a processor ([0018] “The BioHarness includes a Bluetooth wireless transceiver, processor, and internal memory.”) configured to: 
identify a start of an activity by the user using the motion detected by an activity sensor (Figs. 1-2, [0030] identify a start of activity by exertion, [0018], [0024] exertion may be detection by motion);  
monitor, responsive to detecting the start of the activity, the motion detected by the activity sensor to identify an end of the activity (Figs. 1-2, [0031] identify activity by exertion and identify if below a low exertion threshold, [0024] exertion may be detection by motion); and
determine a heart rate recovery of the user substantially in real-time based on heart rate data detected (Figs. 1-2, [0032]-[0033], [0042] determined substantially in real time) at specified intervals by the heart rate detector during a period of time after the end of the activity ([0032]-[0033] Fig. 2, period of time of heart rate detection is T3 to T4 after a low exertion is determined at T2, the specified intervals after the end of activity is T2 to T3 and T2 to T4, [0021] performed multiple times for the T4s of “thirty seconds, one minute, five minutes, and ten minutes after activity stops.”), and wherein the heart rate data detected at each of the specified intervals is an individual heart rate data sample (Fig. 2, heart rates detected over curve are individual data samples).
Regarding Claim 33, Russell teaches the system of claim 32, wherein the heart rate data is detected during an activity performed by the user (Fig. 2, heart rate detected along with activity / exertion), and wherein the processor is further configured to: 
analyze a period of time after an end of the activity to determine if the period of time is a recovery period ([0031]-[0032], Figs. 1-2, determines if exertion level is below exertion low threshold before rest and continues below exertion low threshold from T3 to T4); 
wherein the heart rate recovery is determined responsive to the period of time after the end of the activity being a recovery period ([0033], Figs. 1-2).  
Regarding Claim 34, Russell teaches the system of claim 33, wherein the processor is further configured to: determine if the period of time after the end of the activity is a recovery period responsive to a length of time between a start of the activity and the end of the activity being greater than a threshold ([0031] exertion must last longer than the difference between T1 and T2 to enable a recovery evaluation for T4).
Regarding Claim 35, Russell teaches the system of claim 33, wherein the processor is further configured to: determine if the period of time after the end of the activity is a recovery period responsive to a length of the period of time after the end of the activity (Fig. 2, [0032] T3 to T4), where the activity level is below an activity level threshold, being greater than a duration threshold (Fig. 2, [0032] exertion low threshold being the activity level threshold, the  duration threshold being the difference between T3 to T4).  

Regarding Claim 37, Russell teaches a method (Abstract, [0018]), comprising: 
identifying a start of an activity by the user using the motion detected by an activity sensor (Figs. 1-2, [0030] identify a start of activity by exertion, [0018], [0024] exertion may be detection by motion);   
monitoring, responsive to detecting the start of the activity, the motion detected by the activity sensor to identify an end of the activity (Figs. 1-2, [0031] identify activity by exertion and identify if below a low exertion threshold, [0024] exertion may be detection by motion); and 
determining a heart rate recovery of the user substantially in real-time based on heart rate data detected (Figs. 1-2, [0032]-[0033], [0042] determined substantially in real time) at specified intervals by a heart rate detector during a period of time after the end of the activity ([0032]-[0033] Fig. 2, period of time of heart rate detection is T3 to T4 after a low exertion is determined at T2, the specified intervals after the end of activity is T2 to T3 and T2 to T4, [0021] performed multiple times for the T4s of “thirty seconds, one minute, five minutes, and ten minutes after activity stops.”), and wherein the heart rate data detected at each of the specified intervals is an individual heart rate data sample (Fig. 2, heart rates detected over curve are individual data samples).
Regarding Claim 38, Russell teaches the method of claim 37 further comprising: 
determining an activity level of the user using the motion detected by the activity sensor (See Claim 37 Rejection); 
wherein the start of the activity is identified responsive to the activity level being greater than an activity threshold; and 
wherein the end of the activity is identified responsive to the activity level decreasing below the activity threshold (Fig. 2, [0030] active time period starts at T1 when above exertion high threshold and ends at T2 when below exertion high threshold).  
Regarding Claim 40, Russell teaches the method of claim 37, further comprising: 
analyzing the period of time after the end of the activity to determine if the period of time is a recovery period ([0031]-[0032], Figs. 1-2, determines if exertion level is below exertion low threshold before rest and continues below exertion low threshold from T3 to T4); 
wherein the heart rate recovery is determined responsive to the period of time after the end of the activity being a recovery period ([0033], Figs. 1-2).  
Regarding Claim 41, Russell teaches the method of claim 37, wherein the activity threshold comprises at least one of a magnitude of the motion detected by the activity sensor and a duration of the motion detected by the activity sensor ([0024] “Various measures of exertion can be used such as activity in vector magnitude units, heart rate, breathing rate, activity level (how fast running, swimming, or jumping, etc.), body temperature, speed, power, altitude and/or a distance covered (e.g., walked, run). Thus, the algorithm can use one or more of these to trigger processing of data to determine when the person is above an exertion trigger level…” magnitude of motion envisioned as activity threshold).
Regarding Claim 42, Russell teaches the method of claim 40 further comprising: determining if the period of time after the end of the activity is a recovery period responsive to a length of time between the start of the activity and the end of the activity being greater than a threshold ([0031] exertion must last longer than the difference between T1 and T2 to enable a recovery evaluation for T4).
Regarding Claim 43, Russell teaches the method of claim 40 further comprising: determining if the period of time after the end of the activity is a recovery period responsive to a length of the period of time after the end of the activity (Fig. 2, [0032] T3 to T4), where the activity level is below an activity level threshold, being greater than a duration threshold (Fig. 2, [0032] exertion low threshold being the activity level threshold, the  duration threshold being the difference between T3 to T4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31, 36, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Skinner et al (US 2011/0184303) (“Skinner”) as noted in Applicant IDS dated 8/02/2019.
Regarding Claim 31, Russell teaches the wearable device of claim 28, and Russell further teaches wherein the processor is further configured to: determine if the period of time after the end of the activity is a recovery period responsive to a length of the period of time after the end of the activity (Fig. 2, [0032] T3 to T4), where the activity level is below an activity level threshold, being greater than a duration threshold (Fig. 2, [0032] exertion low threshold being the activity level threshold, the  duration threshold being the difference between T3 to T4), Russell fails to teach the time periods instead being considered by a number of data points.
However Skinner teaches that a number of data points is equivalent to an interval of time ([0169] respiratory data points can be converted to a realtme interval by multiplying with a constant).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to note that the post-exercise duration evaluation of Russell may be replaced with a number of data points evaluation as taught by Skinner as a simple substitution of one known form for characterizing the passage of time (Russell: time) for another (Skinner: number of points) to obtain predictable results of ensuring that the exercise has ended with a degree of confidence. Furthermore, it would then be obvious that the threshold would then be replaced with a data point threshold to correspond to the timing data being measured.

Regarding Claim 36, Russell teaches the system of claim 33, and Russell further teaches wherein the processor is further configured to: determine if the period of time after the end of the activity is a recovery period responsive to a length of the period of time after the end of the activity (Fig. 2, [0032] T3 to T4), where the activity level is below an activity level threshold, being greater than a duration threshold (Fig. 2, [0032] exertion low threshold being the activity level threshold, the  duration threshold being the difference between T3 to T4), Russell fails to teach the time periods instead being considered by a number of data points.
However Skinner teaches that a number of data points is equivalent to an interval of time ([0169] respiratory data points can be converted to a realtme interval by multiplying with a constant).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to note that the post-exercise duration evaluation of Russell may be replaced with a number of data points evaluation as taught by Skinner as a simple substitution of one known form for characterizing the passage of time (Russell: time) for another (Skinner: number of points) to obtain predictable results of ensuring that the exercise has ended with a degree of confidence. Furthermore, it would then be obvious that the threshold would then be replaced with a data point threshold to correspond to the timing data being measured.

Regarding Claim 44, Russell teaches the method of claim 40 and Russell further teaches determining if the period of time after the end of the activity is a recovery period responsive to a length of the period of time after the end of the activity (Fig. 2, [0032] T3 to T4), where the activity level is below an activity level threshold, being greater than a duration threshold (Fig. 2, [0032] exertion low threshold being the activity level threshold, the  duration threshold being the difference between T3 to T4), Russell fails to teach the time periods instead being considered by a number of data points.
However Skinner teaches that a number of data points is equivalent to an interval of time ([0169] respiratory data points can be converted to a realtme interval by multiplying with a constant).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to note that the post-exercise duration evaluation of Russell may be replaced with a number of data points evaluation as taught by Skinner as a simple substitution of one known form for characterizing the passage of time (Russell: time) for another (Skinner: number of points) to obtain predictable results of ensuring that the exercise has ended with a degree of confidence. Furthermore, it would then be obvious that the threshold would then be replaced with a data point threshold to correspond to the timing data being measured.

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell.
Regarding Claim 39, Russell teaches the method of claim 37, and Russell teaches a second embodiment wherein the start of the activity is identified responsive to a heart rate of the user increasing above a threshold heart rate, and wherein the end of the activity is identified responsive to the heart rate of the user falling below the threshold heart rate ([0024] heart rate can also be used to judge exertion, [0040], [0041] processes where the heart rate is used to judge exertion).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute a dataset of motion for exertion in Russell for a dataset of heart rate as a simple substitution of one obtained dataset ([0018] motion) for another ([0018] heart rate) to judge when and for how long a subject is in a resting state to ensure conditions are appropriate for judging heart rate recovery.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,420,504. Although the claims at issue are not identical, they are not patentably distinct from each other because the only distinction between the claims is the teaching that U.S Patent No. 10,420,504’s Claim 1 uses regression analysis and a goodness of fit, specifically to make the determination of heart rate recovery. By providing the specific mathematical steps to decide heart rate recovery with the given data, the broader idea of determining heart rate recovery data with the given data has been shown as claimed.
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,420,504. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given for the double patenting rejection of independent claim 25 for the instant application.
Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,420,504. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given for the double patenting rejection of independent claim 25 for the instant application.
Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,420,504. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given for the double patenting rejection of independent claim 25 for the instant application.
Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,420,504. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given for the double patenting rejection of independent claim 25 for the instant application.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,420,504. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given for the double patenting rejection of independent claim 25 for the instant application.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,420,504. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given for the double patenting rejection of independent claim 25 for the instant application.

Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,420,504. Although the claims at issue are not identical, they are not patentably distinct from each other because the only distinction between the claims is the teaching that U.S Patent No. 10,420,504’s Claim 11 uses regression analysis and a goodness of fit, specifically to make the determination of heart rate recovery. By providing the specific mathematical steps to decide heart rate recovery with the given data, the broader idea of determining heart rate recovery data with the given data has been shown as claimed.
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,420,504. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given for the double patenting rejection of independent claim 32 for the instant application.
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,420,504. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given for the double patenting rejection of independent claim 32 for the instant application.
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,420,504. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given for the double patenting rejection of independent claim 32 for the instant application.
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,420,504. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given for the double patenting rejection of independent claim 32 for the instant application.

Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,420,504. Although the claims at issue are not identical, they are not patentably distinct from each other because the only distinction between the claims is the teaching that U.S Patent No. 10,420,504’s Claim 17 uses regression analysis and a goodness of fit, specifically to make the determination of heart rate recovery. By providing the specific mathematical steps to decide heart rate recovery with the given data, the broader idea of determining heart rate recovery data with the given data has been shown as claimed.
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,420,504. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given for the double patenting rejection of independent claim 37 for the instant application.
Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,420,504. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given for the double patenting rejection of independent claim 37 for the instant application.
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,420,504. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given for the double patenting rejection of independent claim 37 for the instant application.
Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,420,504. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given for the double patenting rejection of independent claim 37 for the instant application.
Claim 42 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,420,504. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given for the double patenting rejection of independent claim 37 for the instant application.
Claim 43 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 10,420,504. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given for the double patenting rejection of independent claim 37 for the instant application.
Claim 44 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. 10,420,504. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given for the double patenting rejection of independent claim 37 for the instant application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791